Case 14-09461        Doc 94     Filed 04/22/19     Entered 04/22/19 15:49:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 09461
         Camerin Strange

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/17/2014.

         2) The plan was confirmed on 06/12/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/14/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/10/2015, 03/16/2016, 11/17/2016, 02/21/2017, 06/20/2017, 12/29/2017, 03/28/2018.

         5) The case was Completed on 08/27/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $159,950.38.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-09461            Doc 94   Filed 04/22/19    Entered 04/22/19 15:49:41                Desc         Page 2
                                                   of 3



 Receipts:

           Total paid by or on behalf of the debtor            $30,911.18
           Less amount refunded to debtor                           $0.57

 NET RECEIPTS:                                                                                   $30,910.61


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,843.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,227.56
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,070.56

 Attorney fees paid and disclosed by debtor:                  $500.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allied Collection Serv           Unsecured         475.00           NA              NA            0.00        0.00
 American InfoSource LP           Unsecured         667.00        667.09          667.09          66.71        0.00
 ATG Credit LLC                   Unsecured      3,665.00            NA              NA            0.00        0.00
 Cerastes LLC                     Unsecured            NA         510.00          510.00          51.00        0.00
 Cerastes LLC                     Unsecured            NA         480.00          480.00          48.00        0.00
 Cerastes LLC                     Unsecured            NA         510.00          510.00          51.00        0.00
 Cerastes LLC                     Unsecured         518.00        518.75          518.75          51.88        0.00
 Esb/Harley Davidson Cr           Unsecured      2,363.00            NA              NA            0.00        0.00
 Illinois Tollway                 Unsecured         610.00           NA              NA            0.00        0.00
 Illinois Tollway                 Unsecured         355.00    77,874.40        77,874.40      7,787.44         0.00
 MCSI                             Unsecured      1,200.00            NA              NA            0.00        0.00
 Mrs Bpo, Llc.                    Unsecured         583.00           NA              NA            0.00        0.00
 NCO Financial Systems Inc        Unsecured     75,875.00            NA              NA            0.00        0.00
 Penn Credit Corporatio           Unsecured         200.00           NA              NA            0.00        0.00
 Regional Acceptance Corp         Unsecured            NA         139.39          139.39          13.94        0.00
 Regional Acceptance Corp         Secured       16,239.00     16,378.39        16,239.00     16,239.00    1,454.55
 Resurgence Financial LLC         Unsecured           0.00        765.25          765.25          76.53        0.00
 Stellar Recovery                 Unsecured         736.00           NA              NA            0.00        0.00
 Sw Crdt Sys                      Unsecured         689.00           NA              NA            0.00        0.00
 Torres Credit Servic             Unsecured         236.00           NA              NA            0.00        0.00
 U S Dept Of Ed/Gsl/Atl           Unsecured         796.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-09461        Doc 94      Filed 04/22/19     Entered 04/22/19 15:49:41             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $16,239.00         $16,239.00           $1,454.55
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $16,239.00         $16,239.00           $1,454.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $81,464.88          $8,146.50              $0.00


 Disbursements:

         Expenses of Administration                             $5,070.56
         Disbursements to Creditors                            $25,840.05

 TOTAL DISBURSEMENTS :                                                                     $30,910.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
